Citation Nr: 0309841	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diffuse musculoskeletal pains involving the entire spine and 
all extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in which the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for diffuse 
musculoskeletal pains involving the entire spine and all 
extremities.  The veteran perfected a timely appeal.  A 
statement of the case (SOC) was issued in September 2000.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
after reviewing the veteran's case, the Board determined that 
the following additional evidentiary development was needed 
prior to final appellate consideration of his claim, as set 
out in an internal development memorandum: 

1.  Contact the Social Security Administration 
(SSA) and request copies of all medical records 
that were considered in any claim for 
disability benefits filed by the veteran (and 
subsequent disability determination 
evaluations), as well as a copy of any 
administrative decision by SSA.  All records 
obtained should be associated with the claims 
file.
2.  Because it appears that, during the July 
1999 VA general medical examination, the 
examiner noted that the veteran was scheduled 
to see a neurologist to determine exactly what 
MRI might be necessary so that they could 
perform it under anesthesia, and it appears 
that neither a neurologic examination nor a MRI 
has been conducted, arrange for the veteran to 
be afforded a neurologic examination.
(a)  The neurologic examiner should be 
requested to perform all indicated tests and 
studies.  The examiner is also requested to 
review the claims file, and the VA and non-VA 
records and reports contained in the claims 
file, and render an opinion, which includes a 
comparison of the veteran's physical 
condition immediately prior to the 
administration of the influenza ("flu") 
vaccine and his subsequent physical 
condition.  The neurologic examiner should 
state whether it is at least  as likely as 
not (i.e., at least a 50-50 probability) that 
the veteran's claimed musculoskeletal pains 
are the actual result of the flu vaccine 
administered in October 1998.
(b)  Advise the new examiner that it was 
noted in the 1999 VA examination report that 
a MRI was started, but the veteran could not 
lie on the table long enough to complete it, 
even when a follow-up was done with Valium.  
Consequently, the examiner suggested that a 
neurologic examination be conducted in order 
for the neurologic examiner to determine 
exactly what MRI might be necessary so that 
it can be done under anesthesia.  The new 
neurologic examiner is requested to make a 
determination as to the MRI necessary to 
determine the extent of the veteran's claimed 
musculoskeletal pain
(c)  Once it is determined exactly what MRI 
might be necessary - arrange for the veteran 
to be afforded the MRI in accordance with the 
neurologic examiner's findings.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for review 
as to whether all the essential evidence needed to consider 
his claim has been obtained, and for issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the previous, February 2002 SSOC was 
issued.

In addition, in this case, the record reflects that the RO 
has not issued an evidence development letter consistent with 
the notice requirements of the VCAA.  The United States Court 
of Appeals for Veteran Claims (Court) has indicated that 
section 5103(a), as amended by the VCAA, and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where the RO failed to do so before 
transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra.

2.  The RO may wish to review the claims files 
and the Board's requested development actions 
to ensure that all necessary evidentiary 
development is completed regarding the 
veteran's claim.

3.  After the RO undertakes review of the 
issue, to include any additional evidentiary 
development, the appellant and the appellant's 
representative, should be provided with a SSOC, 
containing notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the February 2002 
SSOC.  An appropriate period of time should be 
allowed for response.

4.  Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA, Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied, including VA 
re-examination if warranted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


